DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 6, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of DE 10 2016 222 555.3 filed November 16, 2016 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication of PCT/EP 2017/076538 filed October 18, 2017.
Claim Status
Claims Filing Date
August 6, 2022
Amended
16, 20, 24, 25, 30, 32-34, 36
New
37
Cancelled
1-15, 19, 23
Under Examination
16-18, 20-22, 24-37








	The applicant argues support for:
Amended claim 16 in [0012] and [0029] (Remarks pg. 7 para. 2).
Amended claim 20 in [0025] and [0026] (Remarks pg. 7 para. 3).
New claim 37 in [0015], [0059], [0060], and [0070] (Remarks pg. 7 para. 7).
Withdrawn Claim Rejections - 35 USC § 112
	The following 112(a) rejections are withdrawn due to claim amendment:
Claim 20 lines 2-4 “separating…based on mechanically processing the oversized region of the construction platform”.
Claim 32 lines 6-8 “separating the component from the construction platform based on mechanically processing the construction platform over the thickness of the oversized region in the construction direction”.
Claim 36 lines 13-14 “e) separating the component from the construction platform based on mechanically processing the oversized region in the construction platform”.
The applicant persuasively argues amended claims 20, 32, and 36 recite the separating step includes at least one of erosion, sawing, milling, grinding and striking of the oversize region as supported by [0025] and [0026] of applicant’s specification (Remarks pg. 8 paras. 1, 3, 5).
Claim 33 lines 5-6 “the separating step excludes mechanically processing the component additively constructed in step d)”.
	The applicant persuasively argues claim 33 was amended to deleted the language forming the 
basis of the rejection (Remarks pg. 8 para. 4).
Claim 36 lines 14-15 “excluding mechanically processing the component additively constructed in step d)”.
The following 112(a) rejection is withdrawn due to claim cancellation:
Claim 23 lines 2-3 “e) separating step excludes mechanically processing the component additively constructed in step d)”.
The following 112(b) rejections are withdrawn due to claim amendment:
Claim 20 line 3 “based on mechanically processing”.
	The applicant persuasively argues the language of claim 20 has been amended to clearly recite that the separating step includes mechanically processing (Remarks pg. 9 para. 1).
Response to Arguments
Keremes in view of Gibson
Claim 16
Applicant's arguments filed August 6, 2022 with respect to the claim 16 rejection of Keremes in view of Gibson have been fully considered but they are not persuasive.	
The applicant argues Keremes does not disclose that the part 40 is removed from the support portion 34 by mechanically processing a region of the support portion 34 (Remarks pg. 11 para. 3).	
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the part is removed from the support portion by mechanically processing a region of the support portion) are not recited in rejected claim 16.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Claim 16 recites step a) recording, step b) transferring, step c) mechanical processing the construction platform to transfer the construction geometry into the structure of the construction platform (i.e. not to remove the part from the support portion), and step d) additive construction. Claim 16 does not further limit what happens after step d) additive construction of the component. 
The above argument is commensurate in scope with claim 20, which recites after step d), step e) of separating the component from the construction platform. Arguments directed to claim 20 are discussed below.
The applicant argues Keremes does not disclose an oversize region formed in the support portion over which the part is configured to be separated from the support portion (Remarks pg. 12 para. 1).
The examiner respectfully disagrees. Keremes teaches a support portion is cut into the base plate that supports the retaining walls and the part ([0015]) where the retaining walls 42 are spaced apart from the outer perimeter of the part 40 ([0035], Fig. 2). The retaining walls 42 of Keremes read on an oversize region because the retaining walls are bigger than the part since they surround the part. With respect to separation, Keremes teaches removing the part 40 from the support portion 34 along with the retaining walls 42 (i.e. the oversize region) ([0044]). Therefore, the oversize region (i.e. the retaining walls 42) is configured to be separated from the support portion 34.
In response to applicant's argument that Keremes does not explicitly teach the term “oversize region”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The applicant argues Vagt is not cited in the rejection of claim 16, but is used in the April 22, 2022 Final Rejection Response to Arguments to sustain the rejection (Remarks pg. 13 para. 3).
The examiner respectfully disagrees. In the Final Rejection mailed April 22, 2022 the paragraph spanning pages 2-3 references Vagt in response to the argument that Keremes does not explicitly disclose that the part 40 is removed from the support portion by mechanically processing a region of the support portion 34. This argument is directed to claim 20. Claim 16 only recites a process through additive construction of a component, step d). Claim 20 recites mechanical processing of the oversize region to separate the component, step e). Therefore, the argument being responded to was with respect to claim 20, which is rejected over Keremes in view of Gibson and Vagt. Therefore, reference to Vagt in the response to argument for this claim is appropriate and does not change the basis of the claim 16 rejection.
The applicant argues that if Vagt were used in the rejection of claim 16 that Keremes teaches away from subtractive manufacturing (Keremes [0003]), but the removal process of Vagt is a subtractive process (Vagt [0043]) (Remarks pg. 14 paras. 2-3). 
Applicant’s arguments with respect to claim 16 being rejected over Keremes in view of Gibson and Vagt have been considered but are moot because the rejection of claim 16 does not rely on this combination of references for any teaching or matter specifically challenged in the argument.
Claim 20
Applicant's arguments filed August 6, 2022 with respect to the claim 20 rejection of Keremes in view of Gibson and Vagt have been fully considered but they are not persuasive.	
The applicant argues the rejection recites Vagt teaches machining, which is not clear in light of claim amendment (Remarks pg. 15 para. 2).
The examiner respectfully disagrees. In light of claim amendment, the rejection over Vagt has been amended to recite that Vagt teaches the product is cut from the base plate by milling (Vagt [0041], [0043]), such that the part is advantageously supported by the base plate in such a way that it no longer needs material, production, and removal of supporting structure, which results in cost and time savings (Vagt [0048]).
The applicant argues Keremes teaches away from subtractive manufacturing in [0003], whereas Vagt teaches removal by subtractive manufacturing in [0043] (Remarks pg. 15 para. 2).
The examiner respectfully disagrees. In the background, Keremes teaches in [0003] that additive manufacturing of a part by adding one layer at a time is an alternative to forming a part by starting from a blank of material and removing material (i.e. subtractive manufacturing). This teaching is with respect to the forming of the part. The invention of Keremes forms the part by additive manufacturing (Keremes [0005]), which is in line with the background teachings in [0003]. 
Keremes teaches after completion of the additively manufactured part, it is removed from the support portion 34 along with the retaining walls 42 according to known methods (Keremes [0044]). The milling process of the base plate (Vagt [0041], [0043]) is a known process in the art of additive manufacturing (Keremes [0005]; Vagt [0001]) that removes a part within the base plate (Keremes [0015], [0018], [0031], [0034], [0035], [0041], Figs. 1, 2); Vagt [0042]), where supporting the part by the base plate advantageously does not require material, production, and removal of support structures, which results in cost and time savings (Vagt [0048]). The prior art (i.e. Keremes) does not criticize, discredit or otherwise discourage the solution of milling the base plate to remove a part within the base plate (Vagt [0041]-[0043]). MPEP 2145(X)(D)(1). 
The applicant argues in Vagt some of a product is provided by the base plate and other regions are additively formed on the case plate, but Keremes does not teach that some of the support portion forms the part, such that the proposed modification would change the principle operation of Keremes (Remarks pg. 15 para. 3).
The examiner respectfully disagrees. The rejection of Keremes in view of Vagt relies on Vagt to teach removing a part within a base plate (i.e. support plate) (Keremes [0015], [0018], [0031], [0034], [0035], [0041], [0044], Figs. 1, 2; Vagt [0042]) by milling (Vagt [0041], [0043]) to advantageously support the part without the need for material, production, and removal of support structures, which results in cost and time savings (Vagt [0048]). The part within the base plate has been formed by additive manufacturing (i.e. the same process) (Keremes [0005]; Vagt [0001]). Therefore, the principle of operation regarding how the part is manufactured in both Keremes and Vagt is the same and the proposed modification does not change this process. Therefore, the principle of operation of how the part is made in Keremes is not changed when combined with Vagt.
Claim 25
Applicant’s arguments, see Remarks pg. 17 para. 1, filed August 6, 2022, with respect to the claim 25 rejection of Keremes in view of Gibson and Cote have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The applicant persuasively argues Cote fails to teach the cavity is mechanically opened through the construction platform before separation of the component from the construction platform (Remarks pg. 17 para. 1).
	In Cote, a part 10 is additively manufactured with a cavity or passage 12 in which powder material is retained ([0019], Fig. 1), where the cavity 12 has fluid communication with an outer surface of the part 10 such that powder may freely flow out of the opening 16 ([0020]) and the powder is removed by plating the part 10 in a support 18 ([0021]). Cote is silent to mechanically opening the cavity through the construction platform as recited in claim 25.
	Upon further consideration a new rejection over Keremes in view of Gibson, Cote, and Muller is applied. Muller teaches the obviousness mechanically opening a cavity through a construction platform before subsequent separation of the constructed component from the construction platform, in such a way that a base material in powder form is removable through the construction platform (Muller [0001], [0006], [0028], [0037], [0040]).
Claims 30 and 31
Applicant's arguments filed August 6, 2022 with respect to the claims 30 and 31 rejection of Keremes in view of Gibson and Vagt have been fully considered but they are not persuasive.		
The applicant argues Gibson does not specify the component is separated from the platform over the oversize region of the construction platform and that the retaining walls 42 of Keremes are mischaracterized as the oversize region because claim 30 expressly recites that the oversize region is formed in the construction platform and the retaining walls 42 of Keremes are not formed in the base plate 14/support portion 34 (Remarks pg. 17 para. 3, pg. 18 para. 2).
	The examiner respectfully disagrees. Keremes teaches cutting the base plate, which includes a support portion 34 that supports the retaining wall 42 and the part ([0015], [0018], [0031]) and that the retaining wall 42 is fabricated in conjunction with the part 40 ([0033]). The retaining wall 42 in Keremes reads on the oversize region. The retaining wall 42 (i.e. oversize region) is cut into and supported by the support portion ([0015], [0018], [0031]) then the retaining wall (i.e. oversize region) is formed in the support portion ([0019], [0033], [0035], [0037], Fig. 2).
Claim 32
Applicant's arguments filed August 6, 2022 with respect to the claim 32 rejection of Keremes in view of Gibson and Vagt have been fully considered but they are not persuasive.	
The applicant argues the rejection of claim 32 is based on separating by machining, whereas amended claim 32 recites separating by at least one of erosion, sawing, milling, grinding and striking (Remarks para. spanning pgs. 18-19).
The examiner respectfully disagrees. In light of claim amendment, the rejection over Vagt now recites that the product is cut from the base plate by milling (Vagt [0041], [0043]).
Claim 33
Applicant's arguments filed August 6, 2022 with respect to the claim 33 rejection of Keremes in view of Gibson have been fully considered but they are not persuasive.	
The applicant argues that in Keremes powder material 30 is applied to the top surface of the support portion 34 and the cut surfaces of the support portion 34 are not filled or coated with powder material 30 (Remarks pg. 19 para. 3).
The examiner respectfully disagrees. Keremes teaches cutting the base plate 14 to include a support portion 34 ([0015], [0016], [0018], [0034]) then additive manufacturing by applying material in layers on top of the (cut) base plate 14 ([0029], [0031], [0034]). In applying the material on top of the cut base plate, then the support portion is necessarily filled or coated with powder material. 
Sachs
Applicant’s arguments, see Remarks pg. 20 paras. 1-2, filed August 6, 2022, with respect to Sachs have been fully considered and are persuasive.  The rejection has been withdrawn. 
The applicant persuasively argues Sachs teaches subtractive fabrication, whereas the amended claims require a powder-based additive construction process (Remarks pg. 20 paras. 1-2).
New Claim 37
Applicant's arguments filed August 6, 2022 with respect to claim 37 and the teachings of Keremes, Gibson, and Vagt have been fully considered but they are not persuasive.	
The applicant argues Keremes, Gibson, and Vagt do not specify separating the part along a processing region (Remarks para. spanning pgs. 20-21, pg. 21 paras. 2-3).
The examiner respectfully disagrees. Keremes teaches an additive manufacturing process ([0005]), where the base plate 14 is cut to include a support portion 34 for supporting the retaining wall 42 and the part 40 ([0015], [0031], [0034], [0035], Figs. 1, 2), a retaining wall 42 is fabricated in conjunction with an outer perimeter and geometry of a part 40 ([0033], [0042]), and once the part 40 is completed it is removed from the support portion 34 along with the retaining walls 42 (i.e. such that the separating of the component from the platform is performed along the processing region) ([0044]). Alternatively, Gibson teaches the AM (additive manufacturing) process (1.3, 3.2, Figs. 1.2, 3.1) includes building the part on a platform (1.3.5, 3.2.5) then removal of the part from the build machine (1.3.6) by separating the part from a build platform by machining, where  parts built from metal systems are attached to a base platform because of high temperature gradients between the temporarily molten material and its surroundings (i.e. a processing region is formed in the platform) (3.2.6, 3.4.1). 
Claim Interpretation
	Claim 16 step d) line 2 “construction direction” is given the broadest reasonable interpretation consistent with the specification of the direction of AR in Figure 1 ([0052], [0055], [0070]). This is the direction along which the component being manufactured is additively built up.
	Claim 27 line 8 “the corresponding construction surfaces” has antecedent basis back to “a construction surface” recited in claim 16 line 9 with respect to “a multiplicity of components” being manufactured in claim 27 line 2, where each of the multiplicity of components has a construction surface that corresponds to that component. 
Claim Objection
Claim 30 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 20. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 32 is objected to because of the following informalities:  
Lines 6-7 “at least one erosion, sawing, milling, grinding and striking” is grammatically incorrect.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Keremes (US 2013/0101746).
Regarding claim 37, Keremes teaches an additive manufacturing process ([0005]) by first applying a layer of metal powder over a base plate 14 onto a support portion 34 then applying subsequent layers to produce a part 40 (i.e. additive production of a component on a platform) ([0028], [0042], Fig. 1), where the support portion 34 is shaped to correspond to an outer periphery of the desired part 40 geometry and a retaining wall 42 (i.e. processing region) spaced apart from the outer periphery of the part 40 ([0018], [0041]), the base plate 14 is cut to include a support portion 34 for supporting the retaining wall 42 and the part 40 (i.e. forming the processing region in the platform) ([0015], [0031], [0034], [0035], Figs. 1, 2), a retaining wall 42 is fabricated in conjunction with an outer perimeter and geometry of a part 40 (i.e. additive construction a processing region in the component) ([0033], [0042]), and once the part 40 is completed it is removed from the support portion 34 along with the retaining walls 42 (i.e. such that the separating of the component from the platform is performed along the processing region) ([0044]). Where applicant claims a process in terms of a function, property or characteristic and the process of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” MPEP 2112(III).
Claim 37 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gibson (Gibson et al. Additive Manufacturing Technologies. Springer. 2010.).
Regarding claim 37, Gibson teaches the AM (additive manufacturing) process (1.3, 3.2, Figs. 1.2, 3.1) includes building the part on a platform (1.3.5, 3.2.5) then removal of the part from the build machine (1.3.6) by separating the part from a build platform by machining (i.e. separating the component from the platform along the processing region in the component), where  parts built from metal systems are attached to a base platform because of high temperature gradients between the temporarily molten material and its surroundings (i.e. a processing region is formed in the platform) (3.2.6, 3.4.1). Where applicant claims a process in terms of a function, property or characteristic and the process of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” MPEP 2112(III).
Claim 37 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wilkening (US 5,753,274).
Regarding claim 37, Wilkening teaches producing a three-dimensional object by successive solidification of layers of a powder material on a prefabricated base plate which the powder material adheres to when being solidified (i.e. additive production of a component on a platform) (1:39-55) where after completing the building process the object is separated from the plate using a saw (3:38-43). The region of the part in which the substrate is removed (i.e. separated) after building reads on a processing region, which is formed during additive construction. Where applicant claims a process in terms of a function, property or characteristic and the process of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” MPEP 2112(III).
Claim 37 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tuffile (US 2015/0328680).
Regarding claim 37, Tuffile teaches methods for preparing free-standing metallic materials in a layerwise manner (i.e. additive production of a component) ([0002]) by applying alloy particles onto a substrate and melting and cooling to form a solidified layer ([0010]-[0013]) then removing the substrate ([0014]) after building the structure via electric-discharge machining (EDM) and/or mechanical sawing ([0023]). The region of the part in which the substrate is removed (i.e. separated) after building reads on a processing region, which is formed during additive construction. Where applicant claims a process in terms of a function, property or characteristic and the process of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” MPEP 2112(III).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18, 20-22, 24, and 27--36 are rejected under 35 U.S.C. 103 as being unpatentable over Keremes (US 2013/0101746) in view of Gibson (Gibson et al. Additive Manufacturing Technologies. Springer. 2010.).
Regarding claim 16, Keremes teaches an additive manufacturing process (i.e. additive construction of a component) ([0005]) by first applying a layer of metal powder over a base plate 14 onto a support portion 34 then applying subsequent layers to produce a part 40 (i.e. a powder-based method on the construction surface in a construction direction) ([0028], [0042], Fig. 1), where the support portion 34 is shaped to correspond to an outer periphery of the desired part 40 geometry (i.e. construction geometry) and a retaining wall 42 that is spaced apart from the outer periphery of the part 40 (i.e. oversize region)  (i.e. so that a construction surface for the component is defined by the construction geometry and an oversize region is formed in the processing region of the construction platform) ([0018], [0041]), the base plate 14 is cut (i.e. mechanical processing of the construction platform) to include a support portion 34 for supporting the retaining wall 42 and the part 40 (i.e. in the processing region, in such a way that the construction geometry is transferred into the structure of the construction platform) ([0015], [0031], [0034], [0035], Figs. 1, 2), the retaining wall 42 is fabricated in conjunction with an outer perimeter and geometry of the part 40 from the same powder material ([0033], [0042]), and the part 40 is removed from the support portion 34 along with the retaining walls 42 (i.e. the component is configured to be separated from the construction platform) ([0044]).
Keremes teaches using an additive manufacturing machine 10 to build the part 40 ([0005], [0028], [0042], Fig. 1), but is silent to a) recording of a component geometry of a first region, to be produced additively, of the component and b) transfer of a construction geometry, derived from the recorded geometry, into a processing region of a construction platform.
Gibson teaches the AM (additive manufacturing) process starts with a CAD (i.e. computer aided design) software model of the AM Part (i.e. a) recording of a component geometry of a first region, to be produced additively, of the component) (1.3.1, 3.2.1) that is converted into an STL file (1.3.2, 3.2.2) and transferred to an AM machine so that the file is manipulated to the correct size, position, and orientation for building (i.e. b) transfer of a construction geometry, derived from the recorded geometry, into a processing region of a construction platform) (1.3.3, 3.2.3, 3.7.1, 3.7.2, 3.7.4), then the AM machine is set up for the build process, including any build parameters (1.3.4, 3.2.4) and the part is build (1.3.5, 3.2.5). 
It would have been obvious to one of ordinary skill in the art for the additive manufacturing process of Keremes to include CAD modeling, conversion to STL, STL file manipulation, machine setup, and build because these are the necessary steps that move from a virtual CAD description to a physical part (Gibson 1.3, Fig. 1.2) where CAD modeling fully describes the external geometry of the part to be manufactured (Gibson 1.3.1) by representing the solid object to manufacture on a computer (Gibson 3.2.1), conversion to STL describes the external closed surfaces and forms the basis for slice calculation (Gibson 1.3.2, 3.2.2), STL file manipulation ensures proper size, position, and orientation for building (Gibson 1.3.3), machine setup ensures proper setup prior to building (Gibson 1.3.4), and building actually forms the part (Gibson 1.3.5).
Regarding claim 17, Keremes in view of Gibson teaches additive manufacturing (Keremes [0005]) using a CAD software model of the AM part (Gibson 1.3.1, 3.2.1), conversion to STL (Gibson 1.3.2, 3.2.2), and STL file manipulation (1.3.3, 3.2.3), where CAD is software-based design that uses a computer or data processing program (Gibson 1.7.2, 3.2.4, Figs. 1.4 and 3.1) (i.e. recording of the component geometry and/or the transfer of the construction geometry are carried out with computer assistance or by a data processing program). 
Regarding claim 18, Keremes in view of Gibson teaches additive manufacturing (Keremes [0005]) including transferring the STL file to the AM machine and manipulating the file so that it is the correct size, position, and orientation for building (i.e. a projection of the construction geometry is output automatically by a data processing program to a tool for the mechanical processing of the construction platform) (Gibson 1.3.3, 3.2.3) then setting up the machine prior to the build process (Gibson 1.3.4, 3.2.4), where the support portion 34 is shaped to correspond to an outer periphery of the desired part 40 geometry (i.e. construction geometry) and a retaining wall 42 spaced apart from the outer periphery of the part 40 (i.e. oversize region)  (Keremes [0018], [0041]) and the base plate 14 is cut (i.e. mechanical processing of the construction platform) to include a support portion 34 for supporting the retaining wall 42 and the part 40 (Keremes [0015], [0031], [0034], [0035], Figs. 1, 2)
It would have been obvious to one of ordinary skill in the art to cut away a support portion in the base plate 14 as part of manipulating and machine setup steps because it properly sets up the base plate 14 so it has the cut away support portion 34 (Keremes [0015], [0018], [0031], [0034], [0035], [0041], Figs. 1, 2) in which material is dispensed (Keremes [0028], [0042], Fig. 1).
Regarding claims 20 and 30, Keremes teaches building a part using metal powder ([0028], [0029], [0042]) and removing the part 40 once completed from the support portion 34 along with the retaining walls 42 (i.e. over the oversize region) according to known methods ([0044]), but is silent to removing by sawing, milling, grinding, and striking.
Gibson teaches removing parts built from metal systems from a base platform or substrate by machining (i.e. erosion, sawing, milling, grinding), wire cutting, or a similar method (3.4.1).
It would have been obvious to one of ordinary skill in the art in the process of Keremes to remove the part using machining (i.e. erosion, sawing, milling, grinding) or wire cutting because it frees the part from the substrate it was built on, where the part is built attached to a base platform because of high temperature gradients between the temporarily molten material and its surroundings (Gibson 3.4.1).
Regarding claim 21, Keremes in view of Gibson teaches the part 40 is surrounded by a wall 42 with a width 52 that maintains the strength to retain the loose powder that accumulates between the part 40 and the retaining wall 42 ([0033], [0036], Fig. 2)  and when the STL file is transferred to the AM machine it is manipulated so that it is the correct size, position, and orientation for building (Gibson 1.3.3) then the machine is properly set up for the build process (Gibson 1.3.4). The retaining wall 42 (Keremes [0033], [0036], Fig. 2) reads on a thickness of a processing region that is selected as a function of a separation method for the subsequent separation of the component. Using the AM machine for file manipulation and set up (Gibson 1.3.3, 1.3.4) reads on a selection of values that is automatically proposed for the thickness. 
Regarding claim 22, Keremes teaches a retaining wall of approximately 0.25 inch (6.35 mm), where retaining walls of different thicknesses and space apart from the perimeter of the part 40 are within the contemplation of the invention of Keremes ([0033]). The thickness of the retaining wall of 6.35 mm reads on a thickness of the processing region being between 3 and 10 mm. 
It would have been obvious to one of ordinary skill in the art to vary the thickness of the retaining wall to provide the necessary strength for retaining loose powder between the part (Keremes [0033]), including in a region that overlaps with that claimed because the suggested values are close to or fall within the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 24, Keremes teaches dispensing powder material 30 on the base plate 14 at the support portion 34 ([0028], [0042], [0043], Figs. 1, 3) (i.e. surface regions of the construction platform which have been exposed by the mechanical processing are coated with a base material in powder form for the component without the construction platform being lowered).
Regarding claim 27, Keremes teaches an additive manufacturing process ([0005]) that uses a base plate 14 with a support portion 34 defined based on the desired part geometry (i.e. component geometry and construction geometry are transferred into the processing region, wherein the construction platform is mechanically processed according to the construction geometry) ([0016], [0018], [0031], [0041], Fig. 1) where the support portion 34 in the base plate 14 is cut away in a shape that corresponds with an outer perimeter of the part 40 ([0015], [0034], [0035]) and the support portion 34 is assembled into the additive manufacturing machine 10 and material 30 is dispersed onto the support portion 34 of the base plate 14 (i.e. a component is additively constructed on the correspond construction surface) ([0033], [0042]). 
Kermes is silent to parallel construction of a multiplicity of components.
Gibson teaches multiple parts are often batched together inside a single AM build (i.e. parallel additive construction of a multiplicity of components) to improve speed (1.6.2) where it is quite common to build more than one part in an AM machine at a time (3.2.3) and multiple parts can be built fully assembled (11.3.3).
It would have been obvious to one of ordinary skill in the art to manufacture multiple parts together at the same time using the process of Keremes because it improves speed of the AM process (Gibson 1.6.2), allows manufacturing of full assembly integrated assemblies (Gibson 11.3.3), and minimizes waste by utilizing more of the build space.
Regarding claim 28, Keremes teaches an additive manufacturing process ([0005]) that uses a base plate 14 with a support portion 43 (i.e. processed region of a construction platform) defined based on the desired part geometry (i.e. component geometry) ([0016], [0018], [0031], [0041], Fig. 1) where the support portion 34 in the base plate 14 is cut away (i.e. machined) in a shape that corresponds with an outer perimeter of the part 40 ([0015], [0031], [0034], [0035], Figs. 1, 2) where the support portion 14 is assembled into the additive manufacturing machine 10 and material 30 is dispersed onto the support portion 34 ([0028], [0042], Fig. 1).
Keremes is silent to performing the process using a non-transitory computer-readable medium comprising executable program instructions that enable a data processing device to vary out the steps or recording and transferring.
Gibson teaches AM came about as a result of computers (2.2) using computer-aided design (CAD) technology (2.3) (i.e. an AM process uses a non-transitory computer-readable medium comprising executable program instructions that enable a data processing drive to carry out steps).
It would have been obvious to one of ordinary skill in the art to perform the process steps of Keremes using a computer and CAD technology because computers have the processing power necessary for part data files, graphics capability to position the file within virtual machine space, machine control to allow for precise positioning, networking to communicate with other computers, integration to tie different processes together (Gibson 2.2) and CAD produces highly integrated design environments including direct manipulation of the CAD film that will drive an AM machine (Gibson 2.3).
Regarding claim 29, Keremes teaches an additive manufacturing process that reads on that of claim 16 ([0005], [0015], [0016], [0018], [0028], [0031], [0033]-[0036], [0041], [0042], [0044], Figs. 1-3), but is silent to using a computer program product. Gibson teaches AM came about as a result of computers (2.2) using computer-aided design (CAD) technology (2.3) and control to AM (1.3, 3.2) (i.e. a computer product comprising executable program instructions stores on a non-transitory computer-readable medium which, when the program is run by a data processing device, cause the data processing device to vary out the method).
It would have been obvious to one of ordinary skill in the art for the additive manufacturing process of Keremes to use a computer program product because that is what is used to control additive manufacturing (AM) (Gibson 1.3, 2.2, 2.3, 3.2).
Regarding claim 31, Keremes teaches an additive manufacturing process ([0005]) with a support portion 34 that is shaped to correspond to an outer periphery of a desired part 40 geometry (i.e. construction geometry) and a retaining wall 42 spaced apart from the outer periphery of the part 40 (i.e. oversize region)  ([0018], [0041]) and the part 40 is removed from the support portion 34 along with the retaining walls 42 (i.e. the oversize region includes a separation region) ([0044]).
Keremes is silent to the oversize region including a finishing region above the separation region in the construction region.
Gibson teaches the AM (additive manufacturing) process (1.3, 3.2, Figs. 1.2, 3.1) includes modeling the AM part in CAD (1.3.1, 3.2.1), converting the CAD file to STL (1.3.2, 3.2.2), transferring the STL file to the AM machine (1.3.3, 3.2.3), setting up the AM machine for the build process (1.3.4, 3.2.4), building of the part, (1.3.5, 3.2.5), removal of the part from the build machine (1.3.6) including separating the part from a build platform (3.2.6), and then postprocessing (1.3.7) of finishing the part such as abrasive finishing, like polishing and sandpapering (i.e. the part includes a finishing region above the separation region in the construction direction, where after separation from the build platform the component is finished over the finishing region) (3.2.7). Abrasive finishing, like polishing and sandpapering, is a process that removes a very thin layer of surface material. 
It would have been obvious to one of ordinary skill in the art in the process of modeling the AM part in CAD (Gibson 1.3.1, 3.2.1) to include part dimensions (i.e. finishing region) that account for the abrasive finishing (i.e. removal of a very thin layer of surface material) (Gibson 3.2.7) so that the final component that has been post processed by abrasive finishing has the desired final dimensions. 
Regarding claim 32, Keremes teaches the support portion 34 is shaped to correspond to an outer periphery of the desired part 40 geometry (i.e. construction geometry) and a retaining wall 42 spaced apart from the outer periphery of the part 40 (i.e. oversize region)  ([0018], [0041]) where the base plate 14 is cut (i.e. mechanical processing of the construction platform) to include a support portion 34 for supporting the retaining wall 42 and the part 40 (i.e. comprises removing material from lateral regions of the construction platform into which the component geometry is not transferred and wherein the removing step forms the oversize region over a thickness in the construction direction) ([0015], [0031], [0034], [0035], Figs. 1, 2), and the part 40 is removed from the support portion 34 along with the retaining walls 42 (i.e. separating the component from the construction platform over the thickness of the oversize region in the construction direction) ([0044]).
Keremes is silent to separating the component from the construction platform based on at least one of erosion, sawing, milling, grinding and striking.
Gibson teaches removing parts built from metal systems from a base platform or substrate by machining (i.e. erosion, sawing, milling, grinding), wire cutting, or a similar method (3.4.1).
It would have been obvious to one of ordinary skill in the art in the process of Keremes to remove the part using machining (i.e. erosion, sawing, milling, grinding) or wire cutting because it frees the part from the substrate it was built on, where the part is built attached to a base platform because of high temperature gradients between the temporarily molten material and its surroundings (Gibson 3.4.1).
Regarding claim 33, Keremes teaches forming the support portion 34 by cutting away a shape in the base plate 14 that corresponds with an outer perimeter of the part 40 (i.e. removing material comprises exposing surface regions of the construction platform) ([0034], Fig. 2), additive manufacturing to build the part 40 by dispersing material 30 onto support portion 34 (i.e. filling or coating the exposed surface regions with base material for the additive construction of the component) ([0028], [0042], Figs. 1, 3),. 
Regarding claim 34, Keremes teaches the support portion 34 is shaped to correspond to an outer periphery of the desired part 40 geometry and a retaining wall 42 spaced apart from the outer periphery of the part 40 (i.e. oversize region)  ([0018], [0041]) and the base plate 14 (i.e. the construction platform) is cut to include a support portion 34 for supporting the retaining wall 42 (i.e. oversize region) and the part 40 ([0015], [0031], [0034], [0035], Figs. 1, 2). 
Regarding claim 35, Keremes in view of Gibson teaches an additive manufacturing process (Keremes [0005]) with a support portion 34 is shaped to correspond to an outer periphery of the desired part 40 geometry and a retaining wall 42 spaced apart from the outer periphery of the part 40 (i.e. oversize region)  ([0018], [0041]) and the base plate 14 (i.e. the construction platform) is cut to include a support portion 34 for supporting the retaining wall 42 (i.e. oversize region) and the part 40 (i.e. removing material from lateral regions of the construction platform into which the construction geometries are not being transferred)  ([0015], [0031], [0034], [0035], Figs. 1, 2) with multiple parts batched together inside a single AM build (i.e. parallel additive construction of a multiplicity of components) (1.6.2, 3.2.3, 11.3.3).
It would have been obvious to one of ordinary skill in the art to manufacture multiple parts together at the same time using the process of Keremes because it improves speed of the AM process (Gibson 1.6.2), allows manufacturing of full assembly integrated assemblies (Gibson 11.3.3), and minimizes waste by utilizing more of the build space.
Regarding claim 36, Keremes teaches an additive manufacturing process (i.e. additive construction of a component) ([0005]) by first applying a layer of metal powder over a base plate 14 onto a support portion 34 then applying subsequent layers to produce a part 40 (i.e. a powder-based method on the construction surface in a construction direction) ([0028], [0042], Fig. 1), where the support portion 34 is shaped to correspond to an outer periphery of the desired part 40 geometry (i.e. construction geometry) and a retaining wall 42 spaced apart from the outer periphery of the part 40 (i.e. oversize region)  (i.e. so that a construction surface for the component is defined by the construction geometry and an oversize region is formed in the processing region of the construction platform) ([0018], [0041]), the base plate 14 is cut (i.e. mechanical processing of the construction platform) to include a support portion 34 for supporting the retaining wall 42 and the part 40 (i.e. in the processing region, in such a way that the construction geometry is transferred into the structure of the construction platform) ([0015], [0031], [0034], [0035], Figs. 1, 2), the retaining wall 42 is fabricated in conjunction with an outer perimeter and geometry of the part 40 from the same powder material ([0033], [0042]), and the part 40 is removed from the support portion 34 along with the retaining walls 42 (i.e. the component is configured to be separated from the construction platform) ([0044]).
Keremes teaches using an additive manufacturing machine 10 to build the part 40 ([0005], [0028], [0042], Fig. 1), but is silent to a) recording of a component geometry of a first region, to be produced additively, of the component and b) transfer of a construction geometry, derived from the recorded geometry, into a processing region of a construction platform.
Gibson teaches the AM (additive manufacturing) process starts with a CAD (i.e. computer aided design) software model of the AM Part (i.e. a) recording of a component geometry of a first region, to be produced additively, of the component) (1.3.1, 3.2.1) that is converted into an STL file (1.3.2, 3.2.2) and transferred to an AM machine so that the file is manipulated to the correct size, position, and orientation for building (i.e. b) transfer of a construction geometry, derived from the recorded geometry, into a processing region of a construction platform) (1.3.3, 3.2.3, 3.7.1, 3.7.2, 3.7.4), then the AM machine is set up for the build process, including any build parameters (1.3.4, 3.2.4) and the part is build (1.3.5, 3.2.5). 
It would have been obvious to one of ordinary skill in the art for the additive manufacturing process of Keremes to include CAD modeling, conversion to STL, STL file manipulation, machine setup, and build because these are the necessary steps that move from a virtual CAD description to a physical part (Gibson 1.3, Fig. 1.2) where CAD modeling fully describes the external geometry of the part to be manufactured (Gibson 1.3.1) by representing the solid object to manufacture on a computer (Gibson 3.2.1), conversion to STL describes the external closed surfaces and forms the basis for slice calculation (Gibson 1.3.2, 3.2.2), STL file manipulation ensures proper size, position, and orientation for building (Gibson 1.3.3), machine setup ensures proper setup prior to building (Gibson 1.3.4), and building actually forms the part (Gibson 1.3.5).
Keremes teaches building a part using metal powder ([0028], [0029], [0042]) and removing the part 40 once completed from the support portion 34 along with the retaining walls 42 (i.e. over the oversize region) according to known methods ([0044]), but is silent to removing by sawing, milling, grinding, and striking.
Gibson teaches removing parts built from metal systems from a base platform or substrate by machining (i.e. erosion, sawing, milling, grinding), wire cutting, or a similar method (3.4.1).
It would have been obvious to one of ordinary skill in the art in the process of Keremes to remove the part using machining or wire cutting because it frees the part from the substrate it was built on, where the part is built attached to a base platform because of high temperature gradients between the temporarily molten material and its surroundings (Gibson 3.4.1).
Claims 20-22, 30-32, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Keremes (US 2013/0101746) in view of Gibson (Gibson et al. Additive Manufacturing Technologies. Springer. 2010.) as applied to claim 16 above, and further in view of one of Vagt (US 2011/0170977), Wilkening (US 5,753,274), or Tuffile (US 2015/0328680).
In the event it is determined that the teachings of Gibson do not read on the rejection of claims 20, 32, and 36, then the below rejection further in view of one of Vagt, Wilkening, or Tuffile is applied.
Regarding claims 20 and 30, Keremes teaches removing the part 40 once completed from the support portion 34  along with the retaining walls 42 (i.e. e) separating the component from the construction platform in the oversize region of the construction platform) ([0044]), but is silent to the separating including at least one of erosion, sawing, milling, grinding, and striking.
Vagt teaches an additive manufacturing method ([0001]) where the product is integrally embodied within the base plate as volume of the base plate ([0042]) and the product is cut from the base plate by milling ([0041], [0043]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Keremes for the separating to be performed by milling because the part is supported by the base plate in such a way that it no longer needs material, production, and removal of supporting structure, which results in cost and time savings (Vagt [0048]).
Alternatively, Wilkening teaches producing a three-dimensional object by successive solidification of layers of a powder material on a prefabricated base plate which the powder material adheres to when being solidified (1:39-55) where after completing the building process the object is separated from the plate using a saw (3:38-43).
It would have been obvious to one of ordinary skill in the art in the process of Keremes to remove the part from the support portion by using a saw (i.e. sawing) because it is a method known in the art of additive manufacturing (Keremes [0044]; Wilkening 1:39-55) to separate a completed object from the plate is was manufactured on (Wilkening 3:38-43).
Alternatively, Tuffile teaches methods for preparing free-standing metallic materials in a layerwise manner ([0002]) by applying alloy particles onto a substrate and melting and cooling to form a solidified layer ([0010]-[0013]) then removing the substrate ([0014]) after building the structure via electric-discharge machining (EDM) and/or mechanical sawing ([0023]).
It would have been obvious to one of ordinary skill in the art in the process of Keremes to remove the part from the support portion by using a saw (i.e. sawing) because substrates are typically not included as part of the final structure (Tuffile [0023]) and it is a method known in the art of additive manufacturing (Keremes [0044]; Tuffile [0002], [0010]-[0013]) to separate a final part from the substrate it was manufactured on (Tuffile [0023]).
Regarding claim 21, Keremes in view of Gibson teaches the part 40 is surrounded by a wall 42 with a width 52 that maintains the strength to retain the loose powder that accumulates between the part 40 and the retaining wall 42 ([0033], [0036], Fig. 2)  and when the STL file is transferred to the AM machine it is manipulated so that it is the correct size, position, and orientation for building (Gibson 1.3.3) then the machine is properly set up for the build process (Gibson 1.3.4). The retaining wall 42 (Keremes [0033], [0036], Fig. 2) reads on a thickness of a processing region that is selected as a function of a separation method for the subsequent separation of the component. Using the AM machine for file manipulation and set up (Gibson 1.3.3, 1.3.4) reads on a selection of values that is automatically proposed for the thickness. 
Regarding claim 22, Keremes teaches a retaining wall of approximately 0.25 inch (6.35 mm), where retaining walls of different thicknesses and space apart from the perimeter of the part 40 are within the contemplation of the invention of Keremes ([0033]). The thickness of the retaining wall of 6.35 mm reads on a thickness of the processing region being between 3 and 10 mm. 
It would have been obvious to one of ordinary skill in the art to vary the thickness of the retaining wall to provide the necessary strength for retaining loose powder between the part (Keremes [0033]), including in a region that overlaps with that claimed because the suggested values are close to or fall within the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 31, Keremes teaches an additive manufacturing process ([0005]) with a support portion 34 that is shaped to correspond to an outer periphery of a desired part 40 geometry (i.e. construction geometry) and a retaining wall 42 spaced apart from the outer periphery of the part 40 (i.e. oversize region)  ([0018], [0041]) and the part 40 is removed from the support portion 34 along with the retaining walls 42 (i.e. the oversize region includes a separation region) ([0044]).
Keremes is silent to the oversize region including a finishing region above the separation region in the construction region.
Gibson teaches the AM (additive manufacturing) process (1.3, 3.2, Figs. 1.2, 3.1) includes modeling the AM part in CAD (1.3.1, 3.2.1), converting the CAD file to STL (1.3.2, 3.2.2), transferring the STL file to the AM machine (1.3.3, 3.2.3), setting up the AM machine for the build process (1.3.4, 3.2.4), building of the part, (1.3.5, 3.2.5), removal of the part from the build machine (1.3.6) including separating the part from a build platform (3.2.6), and then postprocessing (1.3.7) of finishing the part such as abrasive finishing, like polishing and sandpapering (i.e. the part includes a finishing region above the separation region in the construction direction, where after separation from the build platform the component is finished over the finishing region) (3.2.7). Abrasive finishing, like polishing and sandpapering, is a process that removes a very thin layer of surface material. 
It would have been obvious to one of ordinary skill in the art in the process of modeling the AM part in CAD (Gibson 1.3.1, 3.2.1) to include part dimensions (i.e. finishing region) that account for the abrasive finishing (i.e. removal of a very thin layer of surface material) (Gibson 3.2.7) so that the final component that has been post processed by abrasive finishing has the desired final dimensions.  
Regarding claim 32, Keremes teaches the support portion 34 is shaped to correspond to an outer periphery of the desired part 40 geometry (i.e. construction geometry) and a retaining wall 42 spaced apart from the outer periphery of the part 40 (i.e. oversize region)  ([0018], [0041]) where the base plate 14 is cut (i.e. mechanical processing of the construction platform) to include a support portion 34 for supporting the retaining wall 42 and the part 40 (i.e. comprises removing material from lateral regions of the construction platform into which the component geometry is not transferred and wherein the removing step forms the oversize region over a thickness in the construction direction) ([0015], [0031], [0034], [0035], Figs. 1, 2), and the part 40 is removed from the support portion 34 along with the retaining walls 42 (i.e. separating the component from the construction platform over the thickness of the oversize region in the construction direction) ([0044]).
Keremes is silent to separating the component from the construction platform based on at least one of erosion, sawing, milling, grinding and striking.
Vagt teaches an additive manufacturing method ([0001]) where the product is integrally embodied within the base plate as volume of the base plate ([0042]) and the product is cut from the base plate by milling ([0041], [0043]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Keremes for the separating to be performed by milling because the part is supported by the base plate in such a way that it no longer needs material, production, and removal of supporting structure, which results in cost and time savings (Vagt [0048]).
Alternatively, Wilkening teaches producing a three-dimensional object by successive solidification of layers of a powder material on a prefabricated base plate which the powder material adheres to when being solidified (1:39-55) where after completing the building process the object is separated from the plate using a saw (3:38-43).
It would have been obvious to one of ordinary skill in the art in the process of Keremes to remove the part from the support portion by using a saw (i.e. sawing) because it is a method known in the art of additive manufacturing (Keremes [0044]; Wilkening 1:39-55) to separate a completed object from the plate is was manufactured on (Wilkening 3:38-43).
Alternatively, Tuffile teaches methods for preparing free-standing metallic materials in a layerwise manner ([0002]) by applying alloy particles onto a substrate and melting and cooling to form a solidified layer ([0010]-[0013]) then removing the substrate ([0014]) after building the structure via electric-discharge machining (EDM) and/or mechanical sawing ([0023]).
It would have been obvious to one of ordinary skill in the art in the process of Keremes to remove the part from the support portion by using a saw (i.e. sawing) because substrates are typically not included as part of the final structure (Tuffile [0023]) and it is a method known in the art of additive manufacturing (Keremes [0044]; Tuffile [0002], [0010]-[0013]) to separate a final part from the substrate it was manufactured on (Tuffile [0023]).
Regarding claim 36, Keremes teaches an additive manufacturing process (i.e. additive construction of a component) ([0005]) that maintains part integrity during fabrication ([0045]) by first applying a layer of metal powder over a base plate 14 onto a support portion 34 then applying subsequent layers to produce a part 40 (i.e. a powder-based method on the construction surface in a construction direction) ([0028], [0042], Fig. 1), where the support portion 34 is shaped to correspond to an outer periphery of the desired part 40 geometry (i.e. construction geometry) and a retaining wall 42 spaced apart from the outer periphery of the part 40 (i.e. oversize region)  (i.e. so that a construction surface for the component is defined by the construction geometry and an oversize region is formed in the processing region of the construction platform) ([0018], [0041]), the base plate 14 is cut (i.e. mechanical processing of the construction platform) to include a support portion 34 for supporting the retaining wall 42 and the part 40 (i.e. in the processing region, in such a way that the construction geometry is transferred into the structure of the construction platform) ([0015], [0031], [0034], [0035], Figs. 1, 2), the retaining wall 42 is fabricated in conjunction with an outer perimeter and geometry of the part 40 formed of the same powder ([0033], [0042]), and the part 40 is removed from the support portion 34 along with the retaining walls 42 (i.e. the component is configured to be separated from the construction platform) ([0044]).
Keremes teaches using an additive manufacturing machine 10 to build the part 40 ([0005], [0028], [0042], Fig. 1), but is silent to a) recording of a component geometry of a first region, to be produced additively, of the component and b) transfer of a construction geometry, derived from the recorded geometry, into a processing region of a construction platform.
Gibson teaches the AM (additive manufacturing) process starts with a CAD (i.e. computer aided design) software model of the AM Part (i.e. a) recording of a component geometry of a first region, to be produced additively, of the component) (1.3.1, 3.2.1) that is converted into an STL file (1.3.2, 3.2.2) and transferred to an AM machine so that the file is manipulated to the correct size, position, and orientation for building (i.e. b) transfer of a construction geometry, derived from the recorded geometry, into a processing region of a construction platform) (1.3.3, 3.2.3, 3.7.1, 3.7.2, 3.7.4), then the AM machine is set up for the build process, including any build parameters (1.3.4, 3.2.4) and the part is build (1.3.5, 3.2.5). 
It would have been obvious to one of ordinary skill in the art for the additive manufacturing process of Keremes to include CAD modeling, conversion to STL, STL file manipulation, machine setup, and build because these are the necessary steps that move from a virtual CAD description to a physical part (Gibson 1.3, Fig. 1.2) where CAD modeling fully describes the external geometry of the part to be manufactured (Gibson 1.3.1) by representing the solid object to manufacture on a computer (Gibson 3.2.1), conversion to STL describes the external closed surfaces and forms the basis for slice calculation (Gibson 1.3.2, 3.2.2), STL file manipulation ensures proper size, position, and orientation for building (Gibson 1.3.3), machine setup ensures proper setup prior to building (Gibson 1.3.4), and building actually forms the part (Gibson 1.3.5).
Keremes teaches building a part using metal powder ([0028], [0029], [0042]) and removing the part 40 once completed from the support portion 34 along with the retaining walls 42 (i.e. over the oversize region) according to known methods ([0044]), but is silent to removing by sawing, milling, grinding, and striking.
Vagt teaches an additive manufacturing method ([0001]) where the product is integrally embodied within the base plate as volume of the base plate ([0042]) and the product is cut from the base plate by milling ([0041], [0043]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Keremes for the separating to be performed by milling because the part is supported by the base plate in such a way that it no longer needs material, production, and removal of supporting structure, which results in cost and time savings (Vagt [0048]).
Alternatively, Wilkening teaches producing a three-dimensional object by successive solidification of layers of a powder material on a prefabricated base plate which the powder material adheres to when being solidified (1:39-55) where after completing the building process the object is separated from the plate using a saw (3:38-43).
It would have been obvious to one of ordinary skill in the art in the process of Keremes to remove the part from the support portion by using a saw (i.e. sawing) because it is a method known in the art of additive manufacturing (Keremes [0044]; Wilkening 1:39-55) to separate a completed object from the plate is was manufactured on (Wilkening 3:38-43).
Alternatively, Tuffile teaches methods for preparing free-standing metallic materials in a layerwise manner ([0002]) by applying alloy particles onto a substrate and melting and cooling to form a solidified layer ([0010]-[0013]) then removing the substrate ([0014]) after building the structure via electric-discharge machining (EDM) and/or mechanical sawing ([0023]).
It would have been obvious to one of ordinary skill in the art in the process of Keremes to remove the part from the support portion by using a saw (i.e. sawing) because substrates are typically not included as part of the final structure (Tuffile [0023]) and it is a method known in the art of additive manufacturing (Keremes [0044]; Tuffile [0002], [0010]-[0013]) to separate a final part from the substrate it was manufactured on (Tuffile [0023]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Keremes (US 2013/0101746) in view of Gibson (Gibson et al. Additive Manufacturing Technologies. Springer. 2010.) as applied to claim 16 above, and further in view of Cote (US 2016/0074940) and Muller (US 2015/0258744).
Regarding claim 25, Keremes teaches dispersing powder material 30 onto support portion 34 ([0028], [0042], [0043], Figs. 1, 3), but is silent to providing the component with a cavity which is open only on a side facing towards the construction platform.
Cote teaches cleaning parts additively manufactured from powder material ([0002]) with an opening (i.e. cavity or passage) 12 in a supported part 10 being exposed to allow the contained powder material to exit ([0004], [0019], Fig. 1) where a fluid passage extends between the cavity and an opening in the outer surface (i.e. a cavity which is open only on a side facing toward the construction platform) ([0020]). 
It would have been obvious to one of ordinary skill in the art in the process of Keremes to include a cavity and a passage that extends from the cavity to the outer surface for powder material to exit because a cavity hollows out the part, decreasing weight and allows for the production of complicated internal features of the part, and a passage that removes the powder makes the part suitable for direct application (Cote [0003]). 
Keremes in view of Cote is silent to the cavity being mechanically opened through the construction platform before subsequent separation of the constructed component from the construction platform and before a heat treatment of the component, in such a way that a base material in powder form for the component, which has correspondingly been enclosed in the cavity of the component during the additive construction, is removable through the construction platform.
Muller teaches a method for unpacking a component from a particulate material full of loose, unconsolidated particulate material ([0001]) manufactured by a powder-based manufactured method ([0024]) where after production the unconsolidated particulate material is removed after production and before removal of the object/component from the construction space (i.e. before subsequent separation of the constructed component from the construction platform and before a heat treatment of the component) ([0028]) by opening selectively closable through-holes in the construction platform frees and unpacks the particulate material fill so that loose particulate material falls/trickles downward out of the construction space (i.e. a base material in powder form is removable through the construction platform) ([0006], [0035]-[0037]) for a fast ([0014]), gentle unpacking([0015]) and the selectively closable through-holes are controlled by a flap or plate mechanism (i.e. mechanically opening the construction platform) ([0040]-[0043]).
It would have been obvious to one of ordinary skill in the art in the process of Keremes in view of Cote to remove the contained powder in the opening (i.e. cavity or passage) by selectively closable through-holes in the construction platform because it frees the component from the particles (Muller [0006]) in a fast (Muller [0014]) and gentle (Muller [0015]) manner such that the particulate material can be easily collected (Muller [0019]).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Keremes (US 2013/0101746) in view of Gibson (Gibson et al. Additive Manufacturing Technologies. Springer. 2010.) as applied to claim 16 above, and further in view of Kilmer (US 2016/0293218).
Regarding claim 26, Keremes teaches dispersing material 30 ([0042]), which is a metal powder ([0028], [0029]), but is silent to the construction platform being steel and the component material being a high-temperature stable material, a super alloy, and/or a nickel-based alloy.
Kilmer teaches an additive manufacturing process ([0002]) that makes an AM preform of a high entropy alloy suitable for additive manufacturing such as nickel ([0041], [0062]) built on a steel substrate ([0079]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the metal dispersing material to be nickel and the platform steel because a nickel-based alloy is suitable for both additive manufacturing and deforming (Kilmer [0062]) and a steel substrate has predetermined mechanical properties (Kilmer [0078]).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735